  Case 19-30353        Doc 18    Filed 09/25/19 Entered 09/25/19 11:19:36             Desc Main
                                  Document     Page 1 of 29




Brian J. Porter
HALLIDAY, WATKINS & MANN, P.C.
376 East 400 South, Suite 300
Salt Lake City, UT 84111
Telephone: 801-990-3716
Facsimile: 801-328-9714
Email: brian@hwmlawfirm.com
ND Bar Number: 08917
Attorney for U.S. Bank National Association

                          UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF NORTH DAKOTA (Fargo)

 In re:
                                                   Chapter 7
 JAMIE STEVEN HARRINGTON AND
 DARIELLE JEANETTE HARRINGTON                      Case No. 19-30353

                     Debtors.


                              MOTION FOR RELIEF FROM
                           AUTOMATIC STAY (REAL PROPERTY)

          U.S. Bank National Association, (“Movant”) hereby moves this Court, pursuant to 11

U.S.C. § 362d(1), for relief from the automatic stay with respect to certain real property of the

Debtors having an address of 8500 Burnt Creek Island Rd, Bismarck, ND 58503 (the

“Property”), for all purposes allowed by the Note (defined below), the Mortgage (defined

below), and applicable law, including but not limited to the right to foreclose. In further support

of this Motion, Movant respectfully states:

          1.    A petition under Chapter 7 of the United States Bankruptcy Code was filed with

respect to the Debtors on June 24, 2019.

          2.   The Debtor, Jamie Harrington, has executed and delivered or is otherwise

obligated with respect to that certain promissory note in the original principal amount of

$405,840.00 (the “Note”). A copy of the Note is attached hereto as Exhibit A. Movant is an
  Case 19-30353        Doc 18     Filed 09/25/19 Entered 09/25/19 11:19:36           Desc Main
                                   Document     Page 2 of 29


entity entitled to enforce the Note.

       3.       Pursuant to that certain Mortgage (the “Mortgage”), all obligations (collectively,

the “Obligations”) of the Debtors under and with respect to the Note and the Mortgage are

secured by the Property. A copy of the Mortgage is attached hereto as Exhibit B.

       4.       All rights and remedies under the Mortgage have been assigned to the Movant

pursuant to an assignment of mortgage. A copy of the assignment of mortgage is attached hereto

as Exhibit C.

       5.       Debtor(s) executed a promissory note secured by a mortgage of deed of trust. The

promissory note is either made payable to Creditor or has been duly indorsed. Creditor, directly

or through an agent, has possession of the promissory note. Creditor is the original mortgagee or

beneficiary or the assignee of the mortgage or deed of trust.

       6.       As of September 17, 2019, the outstanding amount of the Obligations, less any

partial payments or suspense balance, is $366,999.29.

       7.       The fair market value of Creditor’s collateral per Schedule A, is $460,000.00.

       8.       Additionally, the Debtors are delinquent on their contractual payments. The

following chart sets forth the number and amount of payments due pursuant to the terms of the

Note that have been missed by the Debtors as of September 17, 2019:

  Number of             From                     To             Monthly            Total Missed
   Missed                                                       Payment             Payments
  Payments                                                      Amount
     2             August 1, 2019       September 1, 2019      $2,718.28             $5,436.56
                                                          Total: $5,436.56

      9.        In addition to the amounts reflected in the chart above, Debtors are obligated to

make on-going monthly payments, pursuant to the express terms of the Note and Mortgage that

have or will accrue after September 17, 2019.
  Case 19-30353       Doc 18       Filed 09/25/19 Entered 09/25/19 11:19:36         Desc Main
                                    Document     Page 3 of 29


      10.      Cause exists for relief from the automatic stay for the following reasons:

      (a)      For cause, including the failure to make contractually obligated payments.

       WHEREFORE, Movant prays that this Court issue an Order terminating or modifying the

stay and granting the following:

       1.      Relief from the stay for all purposes allowed by the Note, the Mortgage, and

applicable law, including but not limited to allowing Movant (and any successors or assigns) to

proceed under applicable non-bankruptcy law to enforce its remedies to foreclose upon and

obtain possession of the Property.

       2.      That the Order be binding and effective despite any conversion of this bankruptcy

case to a case under any other chapter of Title 11 of the United States Code.

       3.      That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.

       4.      For such other relief as the Court deems proper.


Dated September 25, 2019                         Halliday, Watkins & Mann, P.C.
                                                 376 East 400 South, Suite 300
                                                 Salt Lake City, UT 84111


                                                 /s/ Brian J. Porter
                                                 Brian J. Porter
                                                 Attorney for U.S. Bank National Association
  Case 19-30353        Doc 18    Filed 09/25/19 Entered 09/25/19 11:19:36              Desc Main
                                  Document     Page 4 of 29

                           UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF NORTH DAKOTA (Fargo)

 In re:
                                                    Chapter 7
 JAMIE STEVEN HARRINGTON AND
 DARIELLE JEANETTE HARRINGTON                       Case No. 19-30353

                     Debtors.


                          NOTICE OF OPPORTUNITY FOR HEARING

TO:       DEBTORS, THE UNITED STATES TRUSTEE, AND ALL INTERESTED PARTIES:

          YOU ARE HEREBY NOTIFIED that the annexed Motion for Relief from Automatic
Stay has been filed by the firm of HALLIDAY, WATKINS & MANN, P.C., whose address is 376
East 400 South, Suite 300, Salt Lake City, UT 84111, as attorney for U.S. Bank National
Association.
          YOU ARE HEREBY FURTHER NOTIFIED that, unless you or another party in interest
files an objection in writing to the relief requested in the Motion, within fourteen (14) days after
mailing of this notice, the relief requested may be granted without further notice or order of the
Court, on or after said date.
          YOU ARE HEREBY FURTHER NOTIFIED that, if an objection in writing to the relief
requested in the Motion is timely filed, any party in interest may obtain a hearing on the Motion
and the objection. An objection must be filed both with, the Clerk of the Bankruptcy Court, U.S.
Courthouse 655 First Avenue North, Suite 201, Fargo, ND 58201, and with the attorney whose
name is shown above.

Dated September 25, 2019                          Halliday, Watkins & Mann, P.C.
                                                  376 East 400 South, Suite 300
                                                  Salt Lake City, UT 84111


                                                   /s/ Brian J. Porter
                                                  Brian J. Porter
                                                  Attorney for U.S. Bank National Association
  Case 19-30353       Doc 18    Filed 09/25/19 Entered 09/25/19 11:19:36            Desc Main
                                 Document     Page 5 of 29
                                 CERTIFICATE OF SERVICE

       I hereby certify that I caused for a true and correct copy of the foregoing NOTICE OF
OPPORTUNITY FOR HEARING, annexed MOTION FOR RELIEF FROM AUTOMATIC
STAY, by first class mail with postage duly prepaid, on the 25th day of September, 2019, to the
following persons:

Jamie Steven Harrington
Darielle Jeanette Harrington
8500 Burnt Creek Island Road
Bismarck, ND 58503
Debtors
VIA U.S. MAIL

Ross H. Espeseth
Bormann, Myerchin, Espeseth & Edison LLP
City Center Plaza, Suite 240
418 East Broadway Avenue
P.O. Box 995
Bismarck, ND 58502-0995
Debtors’ Attorney
VIA ECF

Gene W Doeling
3429 Interstate Blvd. S.
P.O. Box 9231
Fargo, ND 58106-9231
Chapter 7 Trustee
VIA ECF

United States Trustee
Robert B. Raschke
Assistant U.S. Trustee
Suite 1015 U.S. Courthouse
300 South Fourth Street
Minneapolis, MN 55415
VIA ECF


                                                 Halliday, Watkins & Mann, P.C.
                                                 376 East 400 South, Suite 300
                                                 Salt Lake City, UT 84111


                                                  /s/ Brian J. Porter
                                                 Brian J. Porter
                                                 Attorney for U.S. Bank National Association
Case 19-30353   Doc 18   Filed 09/25/19 Entered 09/25/19 11:19:36   Desc Main
                          Document     Page 6 of 29
Case 19-30353   Doc 18   Filed 09/25/19 Entered 09/25/19 11:19:36   Desc Main
                          Document     Page 7 of 29
Case 19-30353   Doc 18   Filed 09/25/19 Entered 09/25/19 11:19:36   Desc Main
                          Document     Page 8 of 29
Case 19-30353   Doc 18   Filed 09/25/19 Entered 09/25/19 11:19:36   Desc Main
                          Document     Page 9 of 29
Case 19-30353   Doc 18   Filed 09/25/19 Entered 09/25/19 11:19:36   Desc Main
                          Document     Page 10 of 29
Case 19-30353   Doc 18   Filed 09/25/19 Entered 09/25/19 11:19:36   Desc Main
                          Document     Page 11 of 29
Case 19-30353   Doc 18   Filed 09/25/19 Entered 09/25/19 11:19:36   Desc Main
                          Document     Page 12 of 29
Case 19-30353   Doc 18   Filed 09/25/19 Entered 09/25/19 11:19:36   Desc Main
                          Document     Page 13 of 29
Case 19-30353   Doc 18   Filed 09/25/19 Entered 09/25/19 11:19:36   Desc Main
                          Document     Page 14 of 29
Case 19-30353   Doc 18   Filed 09/25/19 Entered 09/25/19 11:19:36   Desc Main
                          Document     Page 15 of 29
Case 19-30353   Doc 18   Filed 09/25/19 Entered 09/25/19 11:19:36   Desc Main
                          Document     Page 16 of 29
Case 19-30353   Doc 18   Filed 09/25/19 Entered 09/25/19 11:19:36   Desc Main
                          Document     Page 17 of 29
Case 19-30353   Doc 18   Filed 09/25/19 Entered 09/25/19 11:19:36   Desc Main
                          Document     Page 18 of 29
Case 19-30353   Doc 18   Filed 09/25/19 Entered 09/25/19 11:19:36   Desc Main
                          Document     Page 19 of 29
Case 19-30353   Doc 18   Filed 09/25/19 Entered 09/25/19 11:19:36   Desc Main
                          Document     Page 20 of 29
Case 19-30353   Doc 18   Filed 09/25/19 Entered 09/25/19 11:19:36   Desc Main
                          Document     Page 21 of 29
Case 19-30353   Doc 18   Filed 09/25/19 Entered 09/25/19 11:19:36   Desc Main
                          Document     Page 22 of 29
Case 19-30353   Doc 18   Filed 09/25/19 Entered 09/25/19 11:19:36   Desc Main
                          Document     Page 23 of 29
Case 19-30353   Doc 18   Filed 09/25/19 Entered 09/25/19 11:19:36   Desc Main
                          Document     Page 24 of 29
Case 19-30353   Doc 18   Filed 09/25/19 Entered 09/25/19 11:19:36   Desc Main
                          Document     Page 25 of 29
Case 19-30353   Doc 18   Filed 09/25/19 Entered 09/25/19 11:19:36   Desc Main
                          Document     Page 26 of 29
Case 19-30353   Doc 18   Filed 09/25/19 Entered 09/25/19 11:19:36   Desc Main
                          Document     Page 27 of 29
Case 19-30353   Doc 18   Filed 09/25/19 Entered 09/25/19 11:19:36   Desc Main
                          Document     Page 28 of 29
Case 19-30353   Doc 18   Filed 09/25/19 Entered 09/25/19 11:19:36   Desc Main
                          Document     Page 29 of 29
